PER CURIAM.
Summerville Development, Inc. and G.C. Homes, Inc. appeal the trial court’s order granting a new trial in the underlying breach of contract action. We affirm, finding no abuse of discretion in light of the improper comments made before the jury during the trial proceedings.
During the course of the trial, the attorney for G.C. Homes, a plaintiff below, made a number of improper comments in the presence of the jury. She also referred during closing arguments to settlement negotiations that occurred at the onset of trial. In the presence of the jury, Pedro Garcia-Carrillo, the founder of G.C. Homes, gave an impromptu outburst. The jury subsequently returned a verdict in G.C. Homes’ favor. The trial court ordered a new trial, finding that G.C. Homes’ attorney improperly had referred to events that occurred prior to trial. Additionally, the trial court heard post-trial testimony that the outburst by Garcia-Carrillo was orchestrated. This misconduct by trial counsel was discovered after the verdict was received.
We find no abuse of discretion in any of the trial court’s rulings. See Philip Morris, Inc. v. French, 897 So.2d 480, 490 (Fla. 3d DCA 2004) (citations omitted) (stating that the standard of review of an order granting a new trial is abuse of discretion). A new trial is warranted when comments affect the jury’s ability to judge the evidence fairly. See Davidoff v. Segert, 551 So.2d 1274, 1275 (Fla. 4th DCA 1989). The nature of the improper comments made in this case were egregious and may have likely swayed the jury.
Accordingly, because we find that the trial court did not abuse its discretion, we affirm the trial court’s order granting a new trial and find all other arguments raised in this appeal to be meritless.
Affirmed.